Citation Nr: 0312509	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  00-13 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from June 1963 to October 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by which 
the RO granted service connection for an anxiety disorder and 
assigned a 10 percent disability rating, effective from 
August 31, 1999.  This matter was previously remanded by the 
Board for additional development in November 2001.  
Subsequently, by a March 2002 decision, the RO granted a 30 
percent rating for anxiety, effective from August 31, 1999.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on claims 
for increased ratings filed later.  See Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).  Inasmuch as the rating 
question currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board has 
characterized the rating issue on appeal as set forth on the 
preceding page.


REMAND

In August 2002 the Board received a copy of a report of an 
examination conducted in July 2002 from Henry Ford Behavioral 
Services.  The report presents diagnoses of bipolar disorder, 
panic disorder without agoraphobia, and post-traumatic stress 
disorder (PTSD).  A global assessment of functioning (GAF) 
score of 55 was assigned.  In June 2003 the Board received a 
second copy of this report in addition to other documents.  
The other documents submitted included a radiological report 
dated in April 2002 regarding low back pain, a letter from 
K.Y., M.D. dated in September 2002 regarding low back pain, a 
letter from E.D., M.D., dated in May 2002 regarding low back 
pain, a letter from R.S., M.D., dated in August 2002 relating 
to low back pain, a radiological report of an MRI of the head 
dated in February 2002, and a November 2002 decision of the 
Social Security Administration.

The Social Security Administration decision shows that the 
requested disability benefits had been granted.  It noted 
that Prameela Baddigam, M.D., examined the veteran at the 
state's request and made diagnoses similar to that made at 
Henry Ford Behavioral Services in July 2002.  The supporting 
medical documentation is not attached to the decision.  
Inasmuch as this unassociated medical documentation is likely 
relevant to the question of the severity of the veteran's 
service-connected anxiety disorder, attempts should be made 
to obtain these records.  

At this point it should be noted that the evidence received 
in August 2002 was received in a timely manner.  38 C.F.R. 
§ 20.1304 (2002).  This is so because the veteran was 
informed by the RO of the transfer of the case to the Board 
on May 22, 2002, and the July 2002 report from Henry Ford 
Behavioral Services was received within the 90-day time 
limit.  Id.  Consequently, the Board must address this 
evidence.  Id.  Nevertheless, given that none of this 
information was considered by the RO, and because the veteran 
has not waived RO consideration of the evidence, a remand to 
the RO for initial consideration of this new evidence is 
required.  See Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (regulations allowing 
for Board review of newly acquired evidence without the 
claimant's knowing waiver of RO consideration are invalid).  

Accordingly, the claim is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
as implemented by the newly promulgated 
VA regulations, is completed.  In 
particular, the RO should assure that 
the veteran is notified of the evidence 
needed to substantiate a claim for an 
initial evaluation in excess of 30 
percent for anxiety disorder.  The RO 
should ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R 
§ 3.159 (2002) are fully satisfied.

2.  The RO should obtain the names and 
addresses of any additional medical 
care providers who treated the veteran 
for an anxiety disorder since the 
February 2002 letter requesting the 
veteran provide certain evidence.  
After securing the necessary 
release(s), the RO should obtain any 
identified records.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
to decide his claim.  If those records do 
not include the medical records of Dr. 
Prameela Baddigam, the RO should seek 
written consent from the veteran to 
obtain medical records of treatment or 
evaluation of the veteran's psychiatric 
disorder.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record including the newly associated 
evidence.  If any additional development 
is warranted in light of any newly 
received evidence, that development 
should be accomplished.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.

After giving the veteran opportunity to respond to the 
supplemental statement of the case, and after expiration of 
the period for response as set forth in 38 U.S.C.A. § 5103(b) 
(West 2002), the case should be returned to the Board.  (The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

